EXHIBIT 10.2

 

RESIGNATION AND GENERAL RELEASE AGREEMENT

 

This Resignation and General Release Agreement (“Agreement”) is between
Elizabeth S.C.S. Murray (“Employee”) and Digital Insight Corporation (“Company”)
(collectively, the “Parties”) as of September 7, 2004 (the “Transition Date”).
In exchange for the promises contained in this Agreement, the Parties agree as
follows:

 

1. Employee hereby resigns effective as of the Term Date (as defined below) from
her position as the Executive Vice-President and Chief Financial Officer and as
an employee in any capacity as well as from any position as a representative of
Company. The “Term Date” shall be determined by Company, provided, however, that
the Term Date shall be no sooner than November 30, 2004, and no later than
February 28, 2005, unless Employee’s employment is terminated earlier by Company
or by Employee pursuant to Section 6 of this Agreement. The “Transition Period”
shall be the period of time from the Transition Date to the Term Date. During
the Transition Period, Employee’s duties and responsibilities will include the
transition of her current duties and responsibilities as Executive
Vice-President and Chief Financial Officer to her designated successor Chief
Financial Officer and the undertaking of the projects and tasks as identified
and described in Exhibit A to this Agreement. During the Transition Period,
Employee’s base salary shall continue at the rate of $21,666.67 per month (“Base
Salary”), paid in accordance with Company’s regular payroll practices in effect
from time to time. During the Transition Period, Employee will continue to be
entitled to receive all employee benefits at the same levels as previously
provided, including, but not limited to, medical, dental and life insurance
benefits, expense reimbursement programs, and all other similar employee
programs.

 

2. In exchange for the obligations of Company, effective upon the fulfillment of
all obligations of Company pursuant to Sections 5 and 6 hereunder, Employee
agrees to execute and deliver the Term Date Resignation and General Release set
forth on Exhibit B attached hereto

 

3. Intentionally Omitted.

 

4. Employee expressly acknowledges and agrees that, by entering into this
Agreement, Employee is waiving any and all rights or claims that she may have
arising under the Age Discrimination in Employment Act of 1967, as amended,
which have arisen on or before the date of execution of this Agreement. Employee
also expressly acknowledges and agrees that:

 

  a. In return for this Agreement, Employee will receive consideration, i.e.,
something of value, beyond that to which she was already entitled before
entering into this Agreement;

 

  b. Employee is hereby advised in writing by this Agreement to consult with an
attorney before signing this Agreement;

 

  c. When given a copy of this Agreement, Employee was informed that she had 21
days within which to consider it; and

 

Digital Insight Resignation & General Release Agreement   Page 1



--------------------------------------------------------------------------------

  d. Employee was informed that she has seven (7) days following the date she
executes the Agreement in which to revoke it. Any revocation of the Agreement by
Employee must be in writing and hand delivered to Company’s Senior Vice
President, Human Resources, within the revocation period.

 

5. In exchange for the promises contained in this Agreement, and provided
Employee executes and delivers to Company (and does not revoke it during the
revocation period) the Term Date Resignation and General Release Agreement
attached hereto as Exhibit B upon her Term Date, Company agrees to provide
Employee with the following benefits upon the Term Date:

 

A. Company shall pay Employee the sum of $405,000, less applicable state and
federal withholding taxes and authorized deductions, in one lump sum paid eight
(8) days after the delivery of the executed Term Date Resignation and General
Release Agreement (the “Severance Payment”).

 

B. Employee shall have the option to convert and continue her health insurance
after the Term Date, as may be required or authorized by law under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”). In the event
Employee exercises her right to so convert her health insurance, Company will
pay Employee’s COBRA premiums for the first 12 months, or until such time as
Employee becomes eligible to participate in another employer’s health insurance
plan, whichever comes first. In any event, Employee will be responsible for
paying the COBRA premiums following the first 12 months of COBRA health
insurance.

 

C. Other than as provided herein, Employee shall not be entitled to any other
benefits following the Term Date, other than those required by law, provided,
however, that Company will continue to include Employee, through tail coverage
or otherwise, on the directors and officer insurance policies under which she is
currently covered, which coverage period shall continue for a period equal to
the maximum statute of limitations applicable to any covered claim, and which
coverage amount shall be not less than the underlying policies. Upon reasonable
request and on each renewal, Company will provide Employee with evidence
(satisfactory in form and substance to Employee) of such coverage. In addition,
Company acknowledges that Employee will continue to be fully subject to and
covered by that certain Indemnification Agreement granted to her by Company on
February 11, 2002, which Agreement will continue to cover, in addition to its
other terms and benefits, all deductibles under the applicable insurance
policies and all claims that are not covered by any policies of insurance. The
Indemnification Agreement will continue in full force and effect for the maximum
period of the remaining statute of limitations for all possible claims covered
by such Agreement.

 

6. A. If Employee’s employment is terminated by Company for Cause (as defined
below), the termination shall be effective on the date Company gives Employee
written notice of termination. In the event of a termination for Cause, Employee
shall be entitled to

 

Digital Insight Resignation & General Release Agreement   Page 2



--------------------------------------------------------------------------------

receive (i) a lump sum cash payment, at termination, equal to the amount of any
accrued but unpaid Base Salary as of the date of such termination and such
employee benefits as Employee or her estate may be entitled to under law; and
(ii) subject to Employee’s execution and delivery of the Term Date Resignation
and General Release Agreement attached hereto as Exhibit B, the Severance
Payment, as set forth in Section 5(A) above.

 

B. Termination of Employee’s employment by Company for cause (“Cause”) shall
mean the termination of Employee’s employment by Company for any of the reasons
listed below:

 

  i. dishonesty by Employee in the performance of Employee’s duties that is
intended to result in, or does result in, as determined in the sole discretion
of the Audit Committee Chairman, (A) her substantial personal enrichment or (B)
material injury to Company; or

 

  ii. Employee’s conviction of or pleading guilty or nolo contendere to any
felony involving, theft, embezzlement, dishonesty or moral turpitude.

 

C. If Employee’s employment is terminated by Company without Cause, then,
subject to Employee’s execution and delivery of the Term Date Resignation and
General Release Agreement attached hereto as Exhibit B, Employee shall be
entitled to:

 

  i. a lump sum cash payment, at termination, equal to any accrued but unpaid
Base Salary as of the date of such termination;

 

  ii. a lump sum cash payment, at termination, equal to her Base Salary from the
date of termination through February 28, 2005;

 

  iii. the Severance Payment, as set forth in Section 5(A) above;

 

  iv. the COBRA benefits set forth in Section 5(B);

 

  v. the payment set forth in Section 7, whether or not Employee meets the
standard of performance set forth therein; and

 

  vi. such further employee benefits as Employee or her estate may be entitled
to under law or under this Agreement.

 

D. If Employee voluntarily terminates her employment with Company without Good
Reason (as defined below), the termination shall be effective fifteen (15)
business days following notice to Company. If the termination of employment is
without Good Reason, then Employee shall have the same entitlements as provided
in Section 6(A) above in the case of a termination by Company for Cause. In
addition, Company will pay to Employee a portion of the payment set forth in
Section 7 based on a determination in the sole discretion of the Audit

 

Digital Insight Resignation & General Release Agreement   Page 3



--------------------------------------------------------------------------------

Committee Chairman of the extent to which Employee has satisfied the standards
of performance during the transition, as contemplated by Section 7. For purposes
of this Agreement, “Good Reason” shall mean (i) any reduction in the level of
Employee’s monthly Base Salary or benefits, unless all executives take a cut in
base salary in equal or greater proportions, (ii) any reduction in Employee’s
office, title, nature of duties, or seniority within Company, (iii) any
requirement by Employee to change physical locations of the current place of her
employment by more than 15 miles, (iv) and requirement for Employee to engage in
business travel greater than required during her previous tenure with Company,
or (v) Employee accepts and prepares to begin employment as an employee of
another employer in a position similar in pay and status to her position as
Chief Financial Officer of Company; provided, however, that nothing herein shall
impose any duty on Employee to mitigate her damages by seeking alternative
employment. Company acknowledges that no engagement by Employee prior to or
following receipt of any funds hereunder shall create any offset against any
funds otherwise payable by Company to Employee under the terms of this
Agreement. (Any dispute as to the similarity of the employment will be left to
the sole discretion of the Audit Committee Chairman.)

 

E. If Employee terminates her employment with Good Reason, the termination shall
be effective five (5) days following notice to Company. Upon such termination,
Employee shall, subject to Employee’s execution and delivery of the Term Date
Resignation and General Release Agreement attached hereto as Exhibit B, have the
same entitlements as provided under Section 6(C) above for a termination by
Company without Cause.

 

7. Employee agrees to undertake in good faith and with reasonable best efforts
the projects and tasks identified in Exhibit A attached hereto. Company agrees
to pay Employee the additional lump sum of $130,000, less applicable state and
federal withholding taxes and authorized deductions, eight (8) days after the
delivery of the executed Term Date Resignation and General Release Agreement.
Such payment shall be forfeited by Employee if she fails to satisfy the good
faith and reasonable best efforts standards set forth above. The payment shall
otherwise be free from any partial offset, except for the taxes and other
deductions identified above. The determination as to whether Employee has
satisfied the standards set forth above during the transition shall be in the
sole good faith and reasonable judgment of Company’s Audit Committee Chairman,
who will singularly evaluate Employee’s services during the transition. In the
event the current Audit Committee Chairman is no longer with Company or is
unavailable for any reason to make such determination, Employee will be deemed
to have automatically satisfied the applicable standards of performance.

 

8. Employee will indemnify and defend Company against any claim arising out of
this Agreement for unpaid taxes, which may be made by any state or federal
agency for any taxes, interest, fines or penalties, except for those amounts
withheld by Company. All cash payments provided for in Section 6 above will be
less applicable state and federal withholding taxes and authorized deductions
unless Employee provides Company with satisfactory evidence that she should be
paid pursuant to a Form 1099.

 

9. Employee acknowledges and reaffirms her obligations under Employee
Nondisclosure Agreement signed by Employee upon her employment with Company (the

 

Digital Insight Resignation & General Release Agreement   Page 4



--------------------------------------------------------------------------------

“NDA”) other than as may be modified herein and that Company’s business plan,
strategies, customer lists and supplier lists are protected, confidential
information and Employee will not attempt to divulge or make use of such
information except as allowed under the NDA and the Uniform Trade Secrets Act or
as otherwise required by law.

 

10. Employee recognizes and acknowledges that, through association with Company,
she has had access to “Trade Secret-Confidential Information” (defined below) of
a technical or business nature relating to Company business, which is not known
to the industry at large. Trade Secret-Confidential Information is defined to
include, without limitation, specialized business methods, techniques, plans and
know-how relating to Company, client information, including without limitation
client lists, client files, other nonpublic information concerning present, past
or potential clients; methods for developing and maintaining business
relationships with clients; and techniques and data of Company and methods or
practices of doing business used by Company. Employee recognizes that this Trade
Secret-Confidential Information constitutes a valuable and unique asset of
Company, developed and perfected over considerable time and at substantial
expense to Company. Employee shall not disclose, without the written consent of
an authorized officer of Company or as compelled by law, to any person, firm,
partnership, association or corporation such Trade Secret-Confidential
Information, and Employee agrees to hold such Trade Secret-Confidential
Information in trust for the sole benefit of Company. Employee shall not, for
the direct or indirect benefit of herself or another: (1) take with her, without
the written consent of Company, any lists of Company clients or potential
clients, pricing lists, or other documents, computer software,
electronically-stored data, recordings, master videotapes of any of the
foregoing, or any other Trade Secret-Confidential Information relating to
Company, or (2) reconstruct the same or similar information from memory or from
some other source associated with Company.

 

11. Employee agrees that for a period of one year after the execution of this
Agreement, she will not attempt directly or indirectly to induce or assist
employees of Company to cease employment with Company. The granting of
references to former or departing employees who seek such references from
Employee will not be deemed a violation of this provision; provided that during
the Transition Period, Employee shall promptly notify the Senior Vice President
of Human Resources if Employee agrees to act as a reference to any current
employee.

 

12. Employee and Company each represents and agrees that they will keep the
terms, contents and existence of this Agreement completely confidential, and
will not hereafter disclose any information concerning this Agreement, including
the negotiations leading to this Agreement, to anyone except as required by law
or to individuals who reasonably must be informed of its terms and who will be
advised of and bound by this confidentiality clause or if the other party
breaches this Agreement. Any violation of this paragraph by a party, her or its
attorneys, agents or representatives shall constitute a material breach of this
Agreement.

 

13. Employee agrees not to make to any third party any defamatory or disparaging
remarks in violation of any California or federal law regarding Company or its
officers, directors, employees, partners, owners, affiliates, or agents to
anyone with a business or employment

 

Digital Insight Resignation & General Release Agreement   Page 5



--------------------------------------------------------------------------------

relationship, or contemplating entering into a business or employment
relationship, with Company, except for comments made to senior staff of Company
as part of the ordinary duties of Employee if such comments are critical but
with a view to implementing improvements or citing problems perceived by
Employee, which problems require resolution as part of the overall duties of
Employee as a senior officer of Company. Likewise, the members of the Board of
Directors of Company as well as Senior Management (those employees with the
title of Senior Vice President or higher) will not make any defamatory or
disparaging remarks in violation of any California or federal law regarding
Employee except to the extent permitted by applicable law.

 

14. Other than the NDA, Indemnification Agreement and employee stock option
agreement(s) (the “Prior Agreements”), this written Agreement, together with the
Exhibits, supersedes any prior written or verbal agreements not incorporated
herein concerning Employee’s employment with or severance from Company, and
constitutes a complete resolution of all claims against Company. Except with
respect to the Indemnification Agreement, in case of any conflict between or
among this Agreement and the Prior Agreements, the terms of this Agreement shall
control. There may be no modification, consent or waiver related to this
Agreement except in writing signed by Employee and Company’s President or other
corporate officer authorized by Company. Where applicable, the terms and
provisions of this Agreement, together with its Exhibits, shall survive the
execution and performance of the provisions of Section 5 and 6 herein.

 

15. This Agreement and the rights and obligations hereunder shall be governed
by, and construed and interpreted in all respects in accordance with the laws of
the State of California.

 

16. Nothing contained in this Agreement shall constitute, be construed as, or be
deemed to be an admission of fault, liability or wrongdoing on the part of
Company or any Releasee. Employee expressly denies any fault, liability or
wrongdoing on behalf of Company and/or any Releasee.

 

17. If any of the provisions of this Agreement are found null, void, or
inoperative, for any reason, the remaining provisions will remain in full force
and effect.

 

18. Employee and Company acknowledge that they have read the above paragraphs
and fully understand the terms, nature, and effect of this Agreement, which they
voluntarily execute in good faith and deem to be a fair and equitable settlement
of this matter.

 

19. Employee hereby represents and warrants that: (a) she is free to enter into
this Agreement and that she is not subject to any obligations or disabilities
which will or might prevent or interfere with keeping and performing all of the
agreements, covenants and conditions to be kept or performed under the
Agreement; and (b) she has not assigned or transferred to any person not a party
to this Agreement any released matter or any part or portion thereof and she
shall defend, indemnify and hold harmless Company from and against any claim
(including the payment of attorneys’ fees and costs actually incurred whether or
not litigation is commenced) based on or in connection with or arising out of
any such assignment or transfer made, purported or claimed.

 

Digital Insight Resignation & General Release Agreement   Page 6



--------------------------------------------------------------------------------

20. This Agreement may be executed in counterparts, and each counterpart shall
have the same force and effect as an original and shall constitute an effective,
binding agreement on the part of each of the Parties.

 

21. Any controversy or claim arising out of or relating to this Agreement
(including without limitation the Prior Agreements), its enforcement,
arbitrability or interpretation, or because of an alleged breach, default, or
misrepresentation in connection with any of its provisions, or arising out of or
relating in any way to Employee’s employment or association with Company or any
Releasee or termination of the same, including, without limiting the generality
of the foregoing, any alleged violation of statute, common law or public policy,
shall be submitted to final and binding arbitration, before a single arbitrator,
in accordance with the then-current JAMS Arbitration Rules and Procedures for
Employment Disputes (“JAMS Rules”), as modified by the terms and conditions
contained in this paragraph. A copy of the current JAMS Rules is available to
Employee upon written request to Company’s General Counsel, or can be obtained
online at www.jamsadr.com. The arbitrator shall be selected by mutual agreement
of the parties or, if the parties cannot agree, then by striking from a list of
arbitrators supplied by JAMS. The parties shall be entitled to reasonable
discovery rights in preparation of the proceeding. The arbitrator shall issue a
written opinion revealing, however briefly, the essential findings and
conclusions upon which the arbitrator’s award is based. Company will pay the
arbitrator’s fees and arbitration expenses and any other costs associated with
the arbitration or arbitration hearing that are unique to arbitration
(recognizing that each side bears its own deposition, witness, expert and
attorneys’ fees and other expenses as and to the same extent as if the matter
were being heard in court); provided, however, that the arbitrator will be
authorized and directed to award reasonable attorney’s fees and reimbursement of
costs to the prevailing party to the extent permitted by law. Similarly, if any
party prevails on a statutory claim which affords the prevailing party
attorneys’ fees and costs, the arbitrator shall award reasonable fees and costs
to the prevailing party. The arbitrator shall resolve any dispute as to the
reasonableness of any fee or cost.

 

Except as may be necessary to enter judgment upon the award or to the extent
required by applicable law, all claims, defenses and proceedings (including,
without limiting the generality of the foregoing, the existence of a controversy
and the fact that there is an arbitration proceeding) shall be treated in a
confidential manner by the arbitrator, the parties and their counsel, each of
their agents, and employees and all others acting on behalf of or in concert
with them. Without limiting the generality of the foregoing, no one shall
divulge to any third party or person not directly involved in the arbitration
the content of the pleadings, papers, orders, hearings, trials, or awards in the
arbitration, except as may be necessary to enter judgment upon an award as
required by applicable law. Any controversy relating to the arbitration,
including, without limiting the generality of the foregoing, to prevent or
compel arbitration or to confirm, correct, vacate or otherwise enforce an
arbitration award, shall be filed under seal with the court, to the extent
permitted by law.

 

22. Company agrees to reimburse to Employee her reasonable counsel fees and
related disbursements incurred in connection with the review, negotiation and
documentation of this Agreement. Such reimbursement will be made within five (5)
days following presentation

 

Digital Insight Resignation & General Release Agreement   Page 7



--------------------------------------------------------------------------------

by Employee to Company of a blind invoice (in order to preserve confidentiality)
from counsel to Employee.

 

[Signature Page Follows]

 

Digital Insight Resignation & General Release Agreement   Page 8



--------------------------------------------------------------------------------

EMPLOYEE SPECIFICALLY ACKNOWLEDGES THAT BY EXECUTING THIS AGREEMENT, EMPLOYEE
WAIVES THE RIGHT TO A JURY TRIAL IN A COURT OF LAW AS TO ALL DISPUTES CONCERNING
THIS AGREEMENT.

 

Therefore, the Parties have executed this Agreement on the date first written
above.

 

EMPLOYEE   DIGITAL INSIGHT CORPORATION

/s/ Elizabeth S.C.S. Murray

--------------------------------------------------------------------------------

Elizabeth S.C.S. Murray

 

/s/ Ken Larson

--------------------------------------------------------------------------------

By: Ken Larson

    Its: SVP, Human Resources

 

Digital Insight Resignation & General Release Agreement   Page 9